           Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUBI X. MEHMETI,
                            Plaintiff,
                     -against-                                          20-CV-5352 (LTS)

AMBROSE WATER WOTORSON;                                             ORDER OF DISMISSAL
STEWART LEE KARLIN,
                            Defendants.


LAURA TAYLOR SWAIN, United States District Judge:

                Plaintiff, appearing pro se, brings this action invoking the Court’s diversity and

federal question jurisdiction, 28 U.S.C. §§ 1331, 1332. 1 For the reasons set forth in this Order,

the Court dismisses the action for lack of subject matter jurisdiction.



                                         STANDARD OF REVIEW

                The Court has the authority to dismiss a complaint, even when the plaintiff has

paid the filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d

14, 16-17 (2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to

dismiss a frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).


1
        Plaintiff paid the $400.00 in filing and administrative fees to bring this action.


MEHMETI ORD OF DISMISSAL.DOCX                       VERSION JULY 23, 2020                            1
           Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 2 of 6




                                            BACKGROUND

               On November 28, 2012, Subi Mehmeti filed suit against Jofaz Transportation,

Inc. (“Jofaz”) in the United States District Court for the Eastern District of New York, asserting

claims under the Family and Medical Leave Act (FMLA), 29 U.S.C. §§ 2601 to 2654. See

Mehmeti v. Jofaz Transportation, Inc., No. 12-CV-5880 (ILG) (JO) (E.D.N.Y.). Mehmeti

alleged in that action that he had worked for Jofaz as a bus driver until he was fired on October

3, 2012, after he parked the bus in an unauthorized location because he needed to go to the

hospital. Attorney Ambrose Water Wotorson represented Mehmeti in his suit against Jofaz, and

attorney Stewart Lee Karlin later substituted in for Wotorson.

               On May 22, 2015, the District Court in Mehmeti v. Jofaz granted Jofaz’s motion

for summary judgment, noting that the undisputed evidence showed that Jofaz did not fire

Mehmeti “after he took a ‘leave of absence,’” but instead fired him upon discovering that “he left

the bus in an unauthorized location” during a break between bus runs. The Second Circuit

affirmed the order granting summary judgment in favor of Jofaz. See Mehmeti v. Jofaz

Transportation, Inc., 649 F. App’x. 112 (2d Cir. June 13, 2016).

               Plaintiff then continued to file new actions and appeals arising from the 2012

termination of his employment with Jofaz. See, e.g., Memorandum and Order, Mehmeti v. Jofaz

Transportation, Inc., No. 19-CV-4692 (WFK) (LB) (E.D.N.Y. Aug. 22, 2019) (ECF No. 15)

(noting that plaintiff’s claims had been “previously raised in at least four prior actions”).

               In this action, Plaintiff sues attorneys Wotorson and Karlin, who represented him

in his first action against Jofaz. Plaintiff alleges the following:

               I have facts, evidence, on the crime committed by the Lawyers in Case
               Judgment file 12-cv-05880 (ILG) (NO) I will present these completed to
               the Court very soon.


                                                   2
          Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 3 of 6




               a)     Lawyers disappear all records from the trial file “Eligible
                      Employee”[ ] - 29 U.S. Code §[ ] 2611(2)(A)(i)(ii)

               b)     Lawyers disappear all records from the trial file “employer” - 29
                      U.S. Code §[ ] 2611(4) Employer (A)(i)

               c)     Lawyers disappear all records from the trial file. “Serious Health
                      Condition” - 29 U.S.C. § 2611 (11); 29 U.S.C. § 2612(a)(1)(D)
                      (incapacitation), which makes the employee unable to perform the
                      functions of the employee’s job. . . .

               d)     Lawyers disappear all records from the trial file, issues for relief in
                      the trial based on Federal Laws . . .

               e)     Lawyers disappear all records from the trial file 29 CFR 825.220-
                      (a)(1)(2)(3) (i)(ii)(iii)(b)(c)(d)(e)

(Compl. at ECF pages 6-7.)

               Plaintiff further contends that “as a victim of this crime committed against [him]

by lawyers,” he has been unable to work for the past eight years. (Id. at 7.) He asks “the Court

to investigate and try” these “crimes committed in the Eastern District Court of New York.”

(Id.)



                                            DISCUSSION

               The subject matter jurisdiction of the federal district courts is limited. Federal

jurisdiction is available only when a “federal question” is presented, 28 U.S.C. § 1331, or when

plaintiff and defendant are citizens of different states and the amount in controversy exceeds

$75,000, 28 U.S.C. § 1332. “[A]ny party or the court sua sponte, at any stage of the proceedings,

may raise the question of whether the court has subject matter jurisdiction[.]” Manway Constr.

Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983); Ruhrgas AG,

526 U.S. at 583 (“[S]ubject-matter delineations must be policed by the courts on their own




                                                 3
           Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 4 of 6




initiative . . . .”). “If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). To determine whether

a case arises under federal law, the court must analyze “whether—on its face—the complaint is

drawn so as to seek recovery under federal law or the Constitution.” Nowak v. Ironworkers

Local 6 Pension Fund, 81 F.3d 1182, 1189 (2d Cir. 1996). “[I]f it should appear that the plaintiff

was not really relying upon [a federal statute] for his alleged rights, . . . the suit would not really

and substantially involve a controversy within the jurisdiction of the court.” Id. at 1188 (quoting

Fair v. Kohler Die and Specialty Co., 228 U.S. 22, 25 (1913)).

        Here, although Plaintiff’s complaint refers to the FMLA, Plaintiff does not allege

violations of or seek recovery under that Act. Instead, Plaintiff alleges that the two attorneys

named as defendants in this action caused documents to disappear from his court file and

committed crimes in the course of their representation of him as his attorneys. Because

Plaintiff’s claims that the attorneys engaged in criminal activity do not arise under federal law or

the Constitution, federal question jurisdiction does not lie over this action. See Brady v.

Goldman, 714 F. App'x 63, 64 (2d Cir. Mar. 1, 2018) (affirming dismissal for lack of subject

matter jurisdiction of action in which a plaintiff sued the lawyers and law firms that had

represented his adversaries in prior state court litigation, where plaintiff’s complaint “fail[ed] to




                                                    4
           Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 5 of 6




allege any facts to support a federal constitutional claim against the defendants, all of whom are

private lawyers and law firms”), cert. denied, 139 S. Ct. 329 (2018).

               Plaintiff also does not allege facts demonstrating that the Court has diversity

jurisdiction of this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first

allege that “diversity of citizenship among the parties is complete,” i.e., that “there is no plaintiff

and no defendant who are citizens of the same State.” Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

matter in controversy exceeds the sum or value of $75,000.00, the statutory jurisdictional

amount. Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006); 28

U.S.C. § 1332(a). Plaintiff alleges in the complaint that he and both Defendants are citizens of

the State of New York. (Compl. at ECF pages 2-4.) Because Plaintiff alleges that the parties are

citizens of the same state, the Court cannot exercise diversity jurisdiction of this matter.

               District courts generally grant a pro se plaintiff an opportunity to amend a

complaint to cure its defects, but leave to amend is not required where amendment would be

futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); see also Jaser v. New York

Prop. Ins. Underwriting Ass’n, 815 F.2d 240, 243 (2d Cir. 1987) (holding that a district court

generally should allow a plaintiff “to drop dispensable nondiverse defendants whose presence

would defeat diversity of citizenship.”).

               Here, the defects in Plaintiff’s complaint cannot be cured with an amendment.

According to Plaintiff, all parties are citizens of New York, and thus there is no defendant

against whom he could proceed. Moreover, it is futile to allow Plaintiff to replead his claims that

Defendants committed criminal activity. See, e.g., Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973) (“[A] private citizen lacks a judicially cognizable interest in the prosecution or




                                                   5
           Case 1:20-cv-05352-LTS Document 6 Filed 07/23/20 Page 6 of 6




nonprosecution of another.”); see also Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748,

768 (2005) (holding that an individual generally does not have an interest protected by the Due

Process Clause in having “someone else arrested for a crime”). The Court therefore declines to

grant Plaintiff leave to amend his complaint to attempt to establish subject matter jurisdiction

because it would be futile to do so.



                                           CONCLUSION

               Plaintiff’s complaint is dismissed for lack of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3). The Clerk of Court is directed to enter judgment accordingly and close this

case.

               The Clerk of Court is directed to mail a copy of this Order to Plaintiff and note

service on the docket.

               The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



         SO ORDERED.

Dated:    New York, New York
          July 23, 2020

                                                 /s Laura Taylor Swain
                                                 LAURA TAYLOR SWAIN
                                                 United States District Judge




                                                 6
